The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 7 April 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-21 are pending.
Claim 1-21 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-21.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-21 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 20 / 21, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 20 / 21, in part, recites 
 “obtaining a first model configured to perform a task and a production dataset comprising unlabeled data; generating, using a second model, at least one metric predicting a performance of the first model at performing the task on the production dataset, wherein the second model is a meta-model associated with the first model; generating, using one or more third models, at least one value predicting an uncertainty of the at least one metric predicting the performance of the first model at performing the task on the production dataset, wherein each of the one or more third models is a meta-meta-model associated with the second model; and providing an indication of the at least one metric and the at least one value” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “obtaining”, “generating”, “providing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human economic model analyst could use multiple models for data prediction including possibly using models to evaluate model performance), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 21 / 20 recites the additional elements of generic computer elements (like computer, a processor coupled to a memory, computer executing instruction from computer readable medium); There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 20 / 21 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-19 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-19 recite the same abstract ideas. 
With regards to claims 2-19, the claim recites further limitation on model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims are not patent eligible.






Allowable Subject Matter Analysis

Claims 1-21 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-21.  
Regarding independent claim 1, it includes the following specific teaching, in combination with other limitations, not shown in prior-arts: “ generating, using a second model, at least one metric predicting a performance of the first model at performing the task on the production dataset, wherein the second model is a meta-model associated with the first model; generating, using one or more third models, at least one value predicting an uncertainty of the at least one metric predicting the performance of the first model at performing the task on the production dataset, wherein each of the one or more third models is a meta-meta-model associated with the second model; and providing an indication of the at least one metric and the at least one value”.
Claims 20, 21 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 20, 21, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references close to the invention claimed:
Dent, et al., US-PGPUB NO.20200012962A1 [hereafter Dent] teaches data model generation for machine learning systems.  However, Dent did not teach using a third model which is a meta model associated with a second meta model to evaluate performance of a first data prediction model.
Lakshminarayanan, et al., “Simple and Scalable Predictive Uncertainty Estimation using Deep Ensembles”, 31st Conference on Neural Information Processing Systems (NIPS 2017), Long Beach, CA [hereafter Lakshminarayanan] teaches machine learning model for uncertainty estimation.  However, Lakshminarayanan did not teach using a third model which is a meta model associated with a second meta model to evaluate performance of a first data prediction model.
Malinin, et al., “Predictive Uncertainty Estimation via Prior Networkis”, 32nd Conference on Neural Information Processing Systems (NIPS 2018) [hereafter Malinin] teaches machine learning models for uncertainty estimation.  However, Lakshminarayanan did not teach using a third model which is a meta model associated with a second meta model to evaluate performance of a first data prediction model. 
Zyglowiez, et al., US-PGPUB NO.20140365191A1 [hereafter Zyglowiez] teaches meta model for prediction models.  However, Zyglowiez did not teach using a third model which is a meta model associated with a second meta model to evaluate performance of a first data prediction model.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128